Exhibit 10.15


--------------------------------------------------------------------------------



[image0.jpg]


NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE  SECURITIES  ACT  OF  1933, AS AMENDED (THE "ACT") OR
ANY STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.


CONVERTIBLE PROMISSORY NOTE




Principal Amount: $50,000
Issue Date: 4/20/2018
  Maturity Date: 4/19/2019



For good and valuable consideration, X Rail Entertainment, Inc., a NV
corporation ("Maker"), hereby makes and delivers this Promissory Note (this
"Note") in favor of Albee There Too, LP, or its assigns ("Holder"), and hereby
agrees as follows:


ARTICLE I.
PRINCIPAL AND INTEREST


Section 1.1


For value received, Maker promises to pay to Holder at such place as Holder or
its assigns may designate in writing, in currently available funds of the United
States, the principal sum of $50,000 Maker's obligation under this Note shall
accrue interest at the rate of twelve percent (12.0%) per annum from the date
hereof until paid in full. Interest shall be paid monthly, in cash to the lender
at the rate of 1% per month of the outstanding principal balance.


Section 1.2


a. All payments shall be applied first to interest, then to principal and shall
be credited to the Maker's account on the date that such payment is physically
received by the Holder.


b. All principal then outstanding shall be due and payable by the Maker to the
Holder on or before 4/19/2018 (the "Maturity Date").


c. Absent the occurrence of an event of default (unless such event of default is
waived in writing by the payee) the Company may prepay this note in full without
any prepayment penalty.


d. This Note is free from all taxes, liens, claims and encumbrances with respect
to the issue thereof and shall not be subject to preemptive rights or other
similar rights of shareholders of the Maker and will not impose personal
liability upon the holder thereof.


Section 1.3


This Note is issued in exchange solely for value received, $50,000, paid by
Holder to Maker by wire.
1

--------------------------------------------------------------------------------



ARTICLE II.
CONVERSION RIGHTS; CONVERSION PRICE


Section 2.1


Conversion. The Holder or its assigns shall have the right, from time to time,
commencing on the Issuance Date of this Note, to convert any part of the
outstanding interest or Principal Amount of this Note into fully paid and
non-assessable shares of Common Stock of the Maker (the "Conversion Stock") at
the Conversion Price determined as provided herein. Promptly after delivery to
Maker of a Notice of Conversion of Convertible Note in the form attached hereto
as Exhibit 1, properly completed and duly executed by the Holder or its assigns
(a "Conversion Notice"), the Maker shall issue and deliver to or upon the order
of the Holder that number of shares of Common Stock for the that portion of this
Note to be converted as shall be determined in accordance herewith.


No fraction of a share or scrip representing a fraction of a share will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share. The date on which Notice of Conversion is given (the
"Conversion Date") shall be deemed to be the date on which the Holder faxes or
emails the Notice of Conversion duly executed to the Maker. Certificates
representing Common Stock upon conversion will be delivered to the Holder within
two (2) trading days from the date the Notice of Conversion is delivered to the
Maker. Delivery of shares upon conversion shall be made to the address specified
by the Holder or its assigns in the Notice of Conversion.


Section 2.2.


Conversion Price. Upon any conversion of this Note, the conversion price shall
equal the Variable Conversion Price (as defined here in) (subject to equitable
adjustments for combinations, recapitalization, reclassifications, extraordinary
distributions and similar events). The "Variable Conversion Price" shall mean
50% multiplied by the Market Price (as defined herein) (representing a discount
rate of 50%). "Market Price" means the average closing bid price of the daily
Trading Price (as defined below) for the Common Stock during the ten (10)
Trading Day period ending on the latest complete Trading Day prior to the
Conversion Date. "Trading Price" means, for any security as of any date, the
average trading price on the OTC Bulletin Board, or other applicable trading
market (the "OTCBB") as reported by a reliable reporting service ("Reporting
Service") mutually acceptable to Maker and Holder (i.e. Bloomberg) or, if the
OTCBB is not the principal trading market for such security, the volume weighted
average price of such security on the principal securities exchange or trading
market where such security is listed or traded. "Trading Day" shall mean any day
on which the Common Stock is tradable for any period on the OTCBB, or on the
principal securities exchange or other securities market on which the Common
Stock is then being traded.
2

--------------------------------------------------------------------------------

Section 2.3.


Reorganization. Reclassification, Merger. Consolidation or Disposition of
Assets. In case the Maker shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Maker is
not the surviving corporation or where there is a change in or distribution with
respect to the Common Stock of the Maker), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation ("Other Property"), are to be received 
by or distributed to the holders of Common Stock of the Maker, then Holder shall
have the right thereafter to receive, upon conversion of this Note, the number
of shares of common stock of the successor or acquiring corporation or of the
Maker, if it is the surviving corporation, and Other Property receivable upon or
as a result of such reorganization, reclassification, merger, consolidation or
disposition of assets by a holder of the number of shares of Common Stock into
which this Note is convertible immediately prior to such event. In case of any
such reorganization, reclassification,merger, consolidation or disposition of
assets, the successor or acquiring corporation (if other than the Maker) shall
expressly assume the due and punctual observance and performance of each and
every covenant and condition of this Note to be performed and observed by the
Maker and all the obligations and liabilities hereunder , subject to such
modifications as may be deemed appropriate (as determined in good faith by
resolution of the Board of Directors of the Maker) in order to provide for
adjustments of the number of shares of common stock into which this Note is
convertible which shall be as  nearly  equivalent as practicable to the
adjustments  provided for in this Section 2.3(a).  For purposes  of this 
Section 2.3(a) , "common  stock  of the successor or acquiring corporation"
shall include stock of such corporation of any class which is not preferred as
to dividends or assets over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 2.3(a) shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.


Section 2.4.


Restrictions on Securities. This Note has been issued by the Maker pursuant to
the exemption from registration under the Securities Act of 1933, as amended
(the "Act"). None of this Note or the shares of Common Stock issuable upon
conversion of this Note may be offered, sold or otherwise transferred unless (i)
they first shall have been registered under the Act and applicable state
securities laws or (ii) the Maker shall have been furnished with an opinion of
legal counsel (in form, substance and scope reasonably acceptable to Maker) to
the effect that such sale or transfer is exempt from the registration
requirements of the Act. Each certificate for shares of Common Stock issuable
upon conversion of this Note that have not been so registered and that have not
been sold pursuant to an exemption that permits removal of the applicable
legend, shall bear a legend substantially in the following form, as appropriate:
3

--------------------------------------------------------------------------------



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT"). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.


Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Note, the Maker shall remove the
foregoing legend from the certificate or issue to such Holder a new certificate
free of any transfer legend, if (a) with such request, the Maker shall have
received an opinion of counsel, reasonably satisfactory to the Maker in form,
substance and scope, to the effect that any such legend may be removed from such
certificate or (b) a registration statement under the Act covering such
securities is in effect.


Section 2.5.


Reservation of Common Stock.


(a) The Maker covenants that during the period the Note is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of Common Stock of the Maker upon the
Conversion of the Note. The Maker further covenants that its issuance of this
Note shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock of the Maker issuable upon the
conversion of this Note. The Maker will take all such reasonable action as may
be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the OTC Bulletin Board (or such other principal market upon
which the Common Stock of the Maker may be listed or quoted).


(b) The Maker shall not by any action, including, without limitation, amending
its certificate of incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder against impairment.
Without limiting the generality of the foregoing, the Maker will (a) not
increase the par value of any shares of Common Stock issuable upon the
conversion of this Note above the amount payable therefor upon such conversion
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Maker may validly and legally
issue fully paid and non-assessable shares of Common Stock upon the conversion
of this Note, and (c) use its best efforts to obtain all such authorizations,
exemptions or consents from any public regulatorybody having jurisdiction
thereof as may be necessary to enable the Maker to perform its obligations under
this Note.


(c) Upon the request of Holder, the Maker will at any time during the period
this Note is outstanding acknowledge in writing, in form reasonably satisfactory
to Holder, the continuing validity of this Note and the obligations of the Maker
hereunder.


4

--------------------------------------------------------------------------------

(d) Before taking any action which would cause an adjustment reducing the
current Conversion Price below the then par value, if any, of the shares of
Common Stock issuable upon conversion of the Notes, the Maker shall take any
corporate action which may be necessary in order that the Maker may validly and
legally issue fully paid and non-assessable shares of such Common Stock at such
adjusted Conversion Price.


(e) Before taking any action which would result in an adjustment in the number
of shares of Common Stock into which this Note is convertible or in the
Conversion Price, the Maker shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.


(f) If at any time the Maker does not have a sufficient number of authorized and
available shares of Common Stock for issuance upon conversion of the Note, then
the Maker shall call and hold a special meeting of its stockholders within
forty-five (45) days of that time for the sole purpose of increasing the number
of authorized shares of Common Stock.


Section 2.6.


Maximum Conversion.


The Holder shall not be entitled to convert on a Conversion Date that amount of
the Notes in connection with that number of shares of Common Stock which would
be in excess of the sum of (i) the number of shares of Common Stock beneficially
owned by the Holder and its affiliates on Conversation Date, and (ii) the number
of shares of Common Stock issuable upon the conversion of the Notes with respect
to which the determination of this provision is being made on a Conversion Date,
which would result in beneficial ownership by the Holder and its Affiliates of
more than 9.99% of the outstanding shares of Common Stock of the Company on such
Conversion Date. For the purposes of the provision to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section I
3( d) of the Securities Exchange Act of 1934, as amended, and Regulation l
3d-3thereunder.


Section 2.7


Conversion Period and Redemption


The Holder of the note may not convert the Note until a period of 180 days from
the time of the execution of the Note has passed. Up to and including the 180th
day from the date the Note was executed, the Maker may elect to redeem the Note
by paying the Holder in cash, a sum equal to the principal amount of the note
plus twenty five percent (25%) of the principal. Said tender shall be considered
a redemption of the Note and the Note shall be extinguished along with all the
other provisions of its convertibility.
5

--------------------------------------------------------------------------------

ARTICLE III. REPRESENTATIONS AND WARRANTIES


Section 3.1.


The Holder represents and warrants to the Maker:


(a) The Holder of this Note, by acceptance hereof, agrees that this Note is
being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note or the Common Stock issuable upon conversion
hereof except under circumstances that will not result in a violation of the Act
or any application state securities laws or similar laws relating to the sale of
securities;


(b) That Holder understands that none of this Note or the Common ·stock 
issuable  upon conversion hereof have been registered under the Securities Act
of 1933, as amended (the "Act"), in reliance upon the exemptions from the
registration provisions of the Act and any continued relianceon such exemption
is predicated on the representationsof the Holder set forth herein;


(c) Holder (i) has adequate means of providing for his current needs and
possible contingencies, (ii) has no need for liquidity in this investment, (iii)
is able to bear the substantial economic risks of an investment in this Note for
an indefinite period, (iv) at the present time, can afford a complete loss of
such investment, and (v) does not have an overall commitment to investments
which are not readily marketable that is disproportionate to Holder's net worth,
and Holder's investment in this Note will not cause such overall commitment to
become excessive;


(d) Holder is an "accredited investor" (as defined in Regulation D promulgated
under the Act) and the Holder's total investment in this Note does not exceed
10% of the Holder's net worth; and


(e) Holder recognizes that an investment in the Maker involves significant risks
and only investors who can afford the loss of their entire investment should
consider investing in the Maker and this Note.


Section 3.2


The Maker represents and warrants to Holder:


(a) Organization and Qualification. The Maker and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. The Maker and each of its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. "Material Adverse Effect" means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Maker or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith. "Subsidiaries" means any corporation or  other  organization,  whether
incorporated or unincorporated, in which the Maker owns, directly or indirectly,
any equity or other ownership interest.


(b) Authorization: Enforcement. (i) The Maker has all requisite corporate power
and authority to enter into and perform this Note and to consummate the
transactions contemplated hereby and thereby and to issue the Common Stock, in
accordance with the terms hereof, (ii) the execution and delivery of this Note
by the Maker and the consummation by it of the transactions contemplated hereby
and thereby (including without limitation, the issuance of the Note and the
issuance and reservation for issuance of the Common Stock issuable upon
conversion or exercise hereof) have been duly authorized by the Maker's Board of
Directors and no further consent or authorization of the Maker, its Board of
Directors, or its shareholders is required, (iii) this Note has been duly
executed and delivered by the Maker by its authorized representative, and such
authorized representative is the true and official representative with authority
to sign this Note and the other documents executed in connection herewith and
bind the Maker accordingly, and this Note constitutes, a legal, valid and
binding obligation of the Maker enforceable against the Maker in accordance with
its terms.


6

--------------------------------------------------------------------------------

(c) Issuance of Shares. The Conversion Shares are duly authorized and reserved
for issuance and, upon conversion of the Note in accordance with its respective
terms, will be validly issued, fully paid and non-assessable, and free from all
taxes, liens, claim s and encumbrances with respect to the issue thereof and
shall not be subject to preemptive rights or other similar rights of
shareholders of the Maker and will not impose personal liability upon the holder
thereof.


(d) @ Acknowledgment of Dilution. The Maker understands and acknowledges the
potentially dilutive effect to the Common Stock upon the issuance of the
Conversion Shares upon conversion of this Note. The Maker further acknowledges
that its obligation to issue Conversion Shares upon conversion of this Note is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other shareholders of the Maker.


ARTICLE IV.
EVENTS OFDEFAULT


Section 4.1.


Default. The following events shall be defaults under this Note: ("Events of
Default"):


(a) default in the due and punctual payment of all or any part of any payment of
interest or the Principal Amount as and when such amount or such part thereof
shall become due and payable hereunder; or


(b) failure on the part of the Maker duly to observe or perform in all material
respects any of the covenants or agreements on the part of the Maker contained
herein (other than those covered by clause (a) above) for a period of 5 business
days after the date on which written notice specifying such failure, stating
that such notice is a "Notice of Default" hereunder and demanding that the Maker
remedy the same, shall have been given by the Holder by registered or certified
mail, return receipt requested, tothe Maker; or


(c) any representation, warranty or statement of fact made by the Maker herein
when made or deemed to have been made, false or misleading in any material
respect; provided, however. that such failure shall not result in an Event of
Default to the extent it is corrected by the Maker within a period of 5 business
days after the date on which written notice specifying such failure, stating
that such notice is a "Notice of Default" hereunder and demanding that the Maker
remedy same, shall have been given by the Holder by registered or certified
mail, return receipt requested; or


(d) any of the following actions by the Maker pursuant to or within the meaning
title 11, U.S. Code or any similar federal or state law for the relief of
debtors (collectively, the "Bankruptcy Law"): (A) commencement of a voluntary
case or proceeding, (B) consent to the entry of an order for relief against it
in an involuntary case or proceeding, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law (each, a "Custodian"), of it or for all or substantially all of its
property, (D) a general assignment for the benefit of its creditors, or (E)
admission in writing its inability to pay its debts as the same become due; or


7

--------------------------------------------------------------------------------

(e) entry by a court of competent jurisdiction of an order or decree under any
Bankruptcy Law that: (A) is for relief against the Maker in an involuntary case,
(B) appoints a Custodian of the Maker or for all or substantially all of the
property of the Maker, or (C) orders the liquidation of the Maker, and such
order or decree remains unstayed and in effect for 60 days.


Section 4.2.


Remedies Upon Default.


Upon the occurrence of an event of default by Maker under this Note or at any
time before default when the Holder reasonably feels insecure, then, in addition
to all other rights and remedies at law or in equity, Holder may exercise any
one or more of the following rights and remedies:


a. Accelerate the time for payment of all amounts payable under this Note by
written notice thereof to Maker, whereupon all such amounts shall be immediately
due and payable.


b. Pursue any other rights or remedies available to Holder at law or in equity.


Section 4.3.


Payment of Costs.


The Maker shall reimburse the Holder, on demand, for any and all reasonable
costs and expenses, including reasonable attorneys' fees and disbursement and
court costs, incurred by the Holder in collecting or otherwise enforcing this
Note or in attempting to collect or enforce this Note.


Section 4.4


Powers and Remedies Cumulative: Delay or Omission Not Waiver of Default.


No right or remedy herein conferred upon or reserved to the Holder is intended
to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy s hall, to the extent pem1itted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.


8

--------------------------------------------------------------------------------

Section 4.5


Waiver of Past Defaults.


The Holder may waive any past default or Event of Default hereunder and its
consequences but no such waiver shall extend to any subsequent or other default
or Event of Default or impair any right consequent thereon.


Section 4.6.


Waiver of Presentment etc.


The Maker hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery , acceptance, performance
and enforcement of this Note, except as specifically provided herein.


ARTICLE V.
MISCELLANEOUS


Section 5.1.


Notices. Any notice herein required or permitted to be given shall be in writing
and may be personally served or delivered by courier or sent by United States
mail and shall be deemed to have been given upon receipt if personally served
(which shall include telephone line facsimile transmission) or sent by courier
or three (3) days after being deposited in the United States mail, certified,
with postage pre-paid and properly addressed, if sent by mail. For the purposes
hereof, the address of the Holder shall be; and the address of the Maker shall
be 9480 S. Eastern Avenue Suite 205 Las Vegas, NV 89123. Both the Holder or its
assigns and the Maker may change the address for service by delivery of written
notice to the other as herein provided.


Section 5.2.


Amendment.


This Note and any provision hereof may be amended only by an instrument in
writing signed by the Maker and the Holder.


Section 5.3


Assignability.


This Note shall be binding upon the Maker and its successors and assigns and
shall inure to be the benefit of the Holder and its successors and assigns;
provided, however, that so long as no Event of Default has occurred, this Note
shall only be transferable in whole subject to the restrictions contained in the
restrictive legend on the first page of this Note.


Section 5.4



Governing Law.


This Note shall be governed by the internal laws of the State of Delaware,
without regard to conflicts of laws principles.
9

--------------------------------------------------------------------------------

Section 5.5.


Replacement of Note.


The Maker covenants that upon receipt by the Maker of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Note,
and in case of loss, theft or destruction, of indemnity or security reasonably
satisfactory to it (which shall not include the posting of any bond), and upon
surrender and cancellation of such Note, if mutilated, the Maker will make and
deliver a new Note of like tenor.


Section 5.6.


This Note shall not entitle the Holder to any of the rights of a stockholder of
the Maker, including without limitation, the right to vote, to receive dividends
and other distributions, or to receive any notice of, or to attend, meetings of
stockholder or any other proceedings of the Maker, unless and to the extent
converted into shares of Common Stock in accordance with the termshereof.


Section 5.7.



Severability.


In case any provision of this Note is held by a court of competent jurisdiction
to be excessive in scope or otherwise invalid or unenforceable, such provision
shall be adjusted rather than voided, if possible, so that it is enforceable to
the maximum extent possible, and the validity and enforceability of the
remaining provisions of this Note will not in any way be affected or impaired
thereby.


Section 5.8

Headings.


The headings of the sections of this Note are inserted for convenience only and
do not affect the meaning of such section.


Section 5.9



Counterparts.


This Note may be executed in multiple counterparts, each of which shall be an
original, but all of which shall be deemed to constitute one instrument.


10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.




X Rail Entertainment, Inc.




/s/ Michael Barron
Name: Michael Barron
Title: Chief Executive Officer







11

--------------------------------------------------------------------------------
